
	
		II
		Calendar No. 9
		112th CONGRESS
		1st Session
		S. 291
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. McConnell (for
			 himself, Mr. Grassley, and
			 Mr. Chambliss) introduced the following
			 bill; which was read the first time
		
		
			February 4, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To repeal the sunset provisions in the USA PATRIOT
		  Improvement and Reauthorization Act of 2005 and other related provisions and
		  permanently reauthorize the USA PATRIOT Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the USA PATRIOT Reauthorization Act of
			 2011..
		2.USA Patriot
			 Improvement and Reauthorization Act repeal of sunset provisionsSection 102(b) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805
			 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is repealed.
		3.Repeal of sunset
			 relating to individual terrorists as agents of foreign powersSection 6001(b) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 1801 note)
			 is repealed.
		
	
		February 4, 2011
		Read the second time and placed on the
		  calendar
	
